         Case 21-31811 Document 21 Filed in TXSB on 07/12/21 Page 1 of 1




                     IN THE UNITED STATED BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON                                                    ENTERED
                                                                                                07/12/2021
IN RE:                                            §
                                                  §      CASE NO: 21-31811
1917 HEIGHTS HOSPITAL, LLC,                       §
                                                  §
         Debtor.                                  §
                                                  §
                                                  §      CHAPTER 11

                                        ORDER
                            CHAPTER 11 STATUS CONFERENCE

       The Court conducted an initial status conference on July 12, 2021. Debtor is a Single Asset
Real Estate Case. It is therefore

       ORDERED that:

 1.      on or before July 26, 2021 Debtor must

           i.   close all current bank accounts and open a Debtor-In-Possession bank account at a
                United States Trustee (“U.S.T.”) approved DIP bank;
          ii.   provide proof of insurance on all assets to the U.S.T. listing the UST as a party of
                notice;
         iii.   File a completed Form B426
         iv.    File reports as required pursuant to 11 U.S.C. §1116

2.     Additionally, Debtor must

           i.   file small Monthly Operating Reports and pay U.S.T. fees as they become due;
          ii.   file a Plan and Disclosure Statement on or before September 29, 2021
         iii.   remain current on all post-petition I.R.S. returns and estimated payments including
                compliance with Section 346, with the deposit requirements of the Internal Revenue
                Code and its Regulations and with all state tax law requirements;
         iv.    file all necessary first day motions with the Court including Use of Cash Collateral

         SIGNED July 12, 2021



                                                       __________________________________
                                                                 Eduardo Rodriguez
                                                           United States Bankruptcy Judge

1/1
